Citation Nr: 0726813	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral flat 
feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Gerald Wells, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
November 1992.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In pertinent part, the RO denied a claim for a 
rating in excess of 10 percent for bilateral flat feet and a 
claim for a compensable rating for left ear hearing loss.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus with plantar fasciitis 
is manifested by pain on manipulation, abnormal 
weightbearing, increased pain, swelling and weakness on use, 
and marked flattening of the plantar arches; her overall 
disability more closely approximates severe bilateral pes 
planus.

2.  The veteran's service-connected left ear hearing loss 
disability is manifested by Level I hearing; her nonservice-
connected right ear shows no current hearing loss per VA 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral pes 
planus, but no higher, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.7, 
4.71a, Diagnostic Code 5276 (2006).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for an increased rating claim may have to advise 
a claimant of the criteria for establishing an effective date 
of award.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

The veteran filed her claims for increased ratings in 
February 2002.  RO letters in May 2002 and November 2003 
advised her of the relative duties upon herself and VA in 
developing her claims.  A July 2004 RO letter advised her 
that she needed to submit evidence and/or information that 
her service-connected disabilities had worsened, and asked 
her to submit any evidence in her possession that pertained 
to her claims.  A March 2006 RO letter advised her of the 
types of evidence and/or information deemed necessary to 
establish a disability rating and effective date of award.

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).  

In this case, the initial notice letters sent to the veteran 
cited the criteria for establishing service connection.  A 
post-decisional RO letter in July 2004 first advised her of 
the types of evidence and/or information deemed necessary to 
establish entitlement to increased ratings.  On the facts of 
this case, such error has proved non-prejudicial in nature.  
The veteran is represented by an attorney who has 
specifically cited factual information of record in rebuttal 
argument to the RO's initial rating decision, Statement of 
the Case (SOC) and Supplemental SOCs.  Furthermore, the 
notice deficiencies were cured with readjudication of the 
claims in the May 2006 and February 2007 Supplemental 
Statements of the Case.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III).  The appellant has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of her claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
fact, it appears that the 30 percent rating for bilateral pes 
planus awarded by the Board satisfies the benefit being 
sought.  See Attorney letter received December 2, 2004.

Regarding the duty to assist, the veteran's service medical 
records and available private and VA clinical records have 
been associated with the claims folder.  The veteran has 
directly submitted her private records of treatment in 
support of her claims.  VA examinations were obtained during 
the appeal period to determine the current severity of 
disability.  In August 2006, an additional VA examination of 
the feet was conducted based upon the veteran's report of 
increased severity of symptoms.  She failed to report for an 
additional VA audiology examination, and this issue must be 
decided on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006); see Wood v. Derwinski, 1 Vet. App. 190 (1991) (The 
duty to assist is not a one-way street.).  As such, the 
evidence and information of record is sufficient to decide 
the claims, and there is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating her claims.


II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

A.  Bilateral flat feet

Historically, the veteran's service medical records show that 
she was prescribed arch supports for bilateral plantar 
fasciitis with decreased arches.  An RO rating decision in 
September 1993 granted service connection for bilateral flat 
feet, and assigned an initial 10 percent evaluation.

The veteran filed her claim for an increased rating in 
February 2002.  In support of her claim, she has referred to 
an April 1999 VA podiatry consultation showing her treatment 
for plantar fasciitis manifested by tenderness and some 
swelling along the medial aspects of the heel.  She also 
submitted a May 1999 private podiatry evaluation reflecting 
her complaint of tendon pain at both arches, especially the 
left foot, with burning and tingling at both heels.  She also 
reported swelling in the area between the arch and heel.  She 
had not obtained relief of symptoms with treatment involving 
arch supports, massage with heat, or Naprosyn.  Physical 
examination was significant for pain on palpation of the 
medial band of the plantar fascia and insertions into the 
medial anterior aspect of the left calcaneous (calx).  She 
was assessed with enthesopathy of the left ankle and tarus.  
She was subsequently prescribed custom molded orthotics and 
stretching exercises.

On VA general medical examination in July 2002, the veteran 
reported constant, sharp 8/10 pains on both feet precipitated 
by walking barefoot.  Her pain was alleviated by resting or 
wearing orthotic shoes.  Her feet condition interfered with 
her nursing duties and daily activities due to the need for 
frequent resting.  She had not seen a physician for three 
years.  Examination of the feet evidenced a bilateral flat 
foot deformity.  There were no skin lesions or signs of 
infection.  There was minimal edema at the medial aspect of 
the left foot.  There was mild tenderness of the medial and 
lateral aspects of the right foot.  Her gait was normal.  
There was no misalignment of tibial tendon or feet.  Her 
pedal pulses were present bilaterally.  She had normal 
sensation, muscle strength and deep tendon reflexes 
bilaterally.  Her ankles demonstrated 10 degrees of 
dorsiflexion, and 45 degrees of plantar flexion.  The 
examiner diagnosed bilateral flat feet, and history of 
plantar fasciitis that was currently asymptomatic.

A November 2002 podiatry consultation at the William Beaumont 
Army Medical Center (WBAMC) reflected her report of a 
progressive worsening of bilateral foot pain.  She described 
her pain as a sharp to dull aching of moderate intensity.  
She had a tingling sensation in the arch area.  She had 
difficulty with walking and weightbearing with increased 
aggravation by activity level and prolonged weightbearing 
(WB) and walking.  Post static dyskenesia was present.  On 
examination, there was no deformity, edema, erythema or 
ecchymosis on the feet.  She reported moderate to severe pain 
with palpation of the plantar fascia at the calcaneal 
tuberosity of both heels.  There was no palpable nodule or 
defect on the plantar fascia.  Her range of motion (ROM) of 
both feet was within normal limits (WNL).  Her muscle 
strength of the feet and lower extremities was 5/5.  
Neurologic examination was significant for hypersensitivity 
and decreased light touch sensation over the course of the 
right sural nerve.  Weightbearing x-ray examination of the 
feet showed mild pes planus, but were negative for calcaneal 
spurs, osteopenia, dislocation, fracture or tumor.  She was 
given assessments of bilateral plantar fasciitis, pain, and 
difficulty walking.  She was prescribed silicone heel 
cushioning, plantar fascia exercises, rolling ice bottle, and 
decreased activity level.

An April 2003 WBAMC podiatry consultation noted the veteran's 
report of increased symptoms bilaterally.  Her activity level 
had been increased causing her more difficulty with walking.  
Visual inspection revealed no edema, skin lesions, ulcer or 
infection of either foot.  Palpation of the plantar aspect of 
both heels elicited moderate pain on the left, and moderate 
to severe pain on the right.  Her intensity of pain was noted 
as increased since the last examination.  She was given an 
assessment of pain associated with plantar fasciitis 
aggravated by increased activity level.  She was advised to 
decrease her activity level, to include conferring with her 
employer to allow sitting more at work.

On VA examination in August 2004, the veteran reported a 
progressive worsening of bilateral foot pain since service.  
Her left foot was worse than the right.  She had flare-ups of 
pain, usually at the level of the medial aspect of the foot, 
that varied from moderate pain to the worst possible pain.  
Her worst possible pain could last for an entire day, and her 
moderate pain could last for three weeks.  She also reported 
increased stiffness, daily mild swelling and lack of 
endurance.  Activities such as walking barefoot and prolonged 
walking or standing exacerbated her symptoms.  She denied 
weakness and fatigue.  Her symptoms were relieved with 
conservative measures such as foot massage, wrapping, 
stretching exercises and shoe inserts.  She used anti-
inflammatory medications, such as Mobic, only as needed for 
pain.  Her condition did not affect her daily activities, but 
slowed her down in her nursing duties.  She lost two days out 
of the past year because of foot pain.  On physical 
examination, she walked with no signs of pain or limping with 
ambulation.  She was an overweight individual.  Her feet 
showed no gross deformity, open wound, ulcers or callous 
formation.  Her right foot had a good arch.  There was mild 
tenderness to deep palpation in the medial aspect of the 
right foot, and mild tenderness to deep palpation of the 
medial aspect of the left foot and anterior aspect of the 
left heel.  There was no swelling, weakness, or pain with 
manipulation of either foot.  Her foot strength was 5/5 with 
good peripheral pulses bilaterally.  There was no evidence of 
abnormal weightbearing on either foot or evidence of 
functional limitation with walking or standing.  Her left 
foot showed no evidence of pes planus.  Her Achilles' tendons 
were normal with no evidence of deviation of either foot.  
She could walk on her feet and heels without limitation, but 
reported pain on performing these functions.  She was using 
tennis shoes with no shoe inserts.  The examiner found no 
functional limitations as a result of her feet condition.  X-
ray examination showed no significant abnormalities.  The 
examiner found no evidence of bilateral pes planus, but found 
symptomatic episodes of bilateral foot plantar fasciitis.

In a statement received in December 2004, the veteran 
indicated having developed a lateral bone spur on her left 
foot caused by an abnormal gait.  She reported moderate foot 
swelling to the medial aspect of both feet, and had not 
obtained long term relief from her condition since service.  
She could not walk barefoot, and had to use a shoe with a 
significant rubber heel.  She wore shower shoes to avoid the 
pain from touching a cold surface. 

In a statement received in February 2005, the veteran 
described swelling and edema of the feet at the end of her 
nursing shifts.  She experienced pain of both heels and inner 
aspects of both feet.  She submitted photographs of her 
bilateral foot condition in support of her assertions.

A December 2005 VA spine examination included the veteran's 
allegation that her bilateral foot condition aggravated a 
lower back disability.  She presented to the examiner walking 
with no signs of pain or limping on ambulation.  Her foot 
examination showed no evidence of abnormal weightbearing, 
callus formation, swelling or pain to deep palpation.  She 
could walk on her toes, but she declined to heel walk because 
of pain to the heel.  The examiner opined that it was less 
likely that her mild plantar fasciitis caused her to have 
mechanical low back pain or bilateral hip pain.

On VA feet examination dated in August 2006, the veteran 
reported almost daily bilateral foot pain exacerbated by 
prolonged standing or walking.  She could stand for 
approximately 20-30 minutes or walk about 100 yards before 
increased pain.  She described daily swelling of the feet.  
She was unable to walk barefoot or wear dress shoes due to 
significant pain.  She could only wear shoes with arch 
supports or significant rubber heels.  She further described 
a recurrent dull ache and tightness of her feet with weekly 
episodes of sharp, severe pain.  She endorsed symptoms of 
daily foot weakness, lack of endurance and fatigue.  She used 
Motrin 800 mg as needed, usually 4 or 5 tablets per week.  
She no longer wore shoes with arch supports as they caused 
more pain, and used soft shoes such as tennis shoes on a 
regular basis.  Her other treatment included foot massages 
that sometimes provided minimal relief.  

Examination showed pain and tenderness to palpation of the 
plantar aspect of both feet, more so on the plantar aspects 
of the heel, that was mild for the right foot and moderate 
for the left foot.  Both feet demonstrated objective evidence 
of painful motion, mild edema, weakness and tenderness with 
4/5 muscle strength.  She had an abnormal gait due to 
bilateral foot pain as evidence by an unusual shoe wear 
pattern indicative of abnormal weightbearing.  There were no 
callus sites or breakdown of skin.  She could rise on her 
toes, but not on her heels.  All toes showed normal active 
and passive range of motion.  There were no hammertoes, 
hallux valgus deformity or clawfoot.  Both feet showed 
decrease in the longitudinal arch compatible with pes planus, 
and there was pes planus deformity bilaterally.  She had 
Achilles tendons deviation that was mild on the right, and 
moderate on the left.  There was pain on manipulation of the 
feet that was mild on the right and moderate on the left.  
Her functional impairment due to pain was mild on the right 
and moderate on the left.  Her left foot showed a mild 
hypoesthesia involving the plantar aspect.  X-ray 
examinations demonstrated marked flattening of the plantar 
arches bilaterally.

The veteran's foot disability has been evaluated as 10 
percent disabling pursuant to Diagnostic Code 5276.  The 
current 10 percent rating contemplates moderate bilateral 
flatfeet with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities warrants a 
20 percent evaluation for unilateral involvement, and a 30 
percent evaluation for bilateral involvement.  Id.  
Pronounced pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved with orthopedic shoes or 
appliances, warrants a 30 percent evaluation for unilateral 
involvement and a 50 percent rating for bilateral 
involvement.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6 (2006).

The lay and medical evidence of record demonstrates that the 
veteran's bilateral pes planus with plantar fasciitis is 
manifested by pain on manipulation, abnormal weightbearing, 
and increased pain, swelling and weakness on use.  X-ray 
examination in August 2006 showed marked flattening of the 
plantar arches with a reduction in muscle strength.  While 
characteristic callosities are not shown, the Board finds 
that, when considering her functional impairment on use and 
applying the provisions of 38 C.F.R. § 4.7, the veteran's 
overall bilateral pes planus disability more closely 
approximates severe bilateral pes planus.  The Board, 
therefore, grants a 30 percent rating for severe bilateral 
pes planus under Diagnostic Code 5276.

To the extent the veteran seeks a higher rating, the Board 
finds that the criteria for a higher rating has not been met.  
The examination findings do not show marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation for either foot.  In August 2006, the examiner 
described the veteran's functional impairment due to pain as 
mild on the right, and moderate on the left.  As indicated 
above, the veteran does not fully meet the criteria for the 
30 percent rating due to the absence of characteristic 
callosities.  Her overall findings do not meet, or more 
closely approximate, pronounced pes planus either 
unilaterally or bilaterally.

In so deciding, the Board finds that the veteran's 
descriptions of bilateral foot pain and swelling on use as 
both competent and credible evidence supportive of her claim.  
Her complaints have supported, in part, the 30 percent 
evaluation awarded by the Board.  She has not reported 
symptoms such as callosities, marked inward displacement 
and/or severe spasm of the tendo Achillis on manipulation for 
either foot.  The most probative evidence in this case, 
consisting of medical examiner descriptions of her flat foot 
disability, do not report such findings.  The provisions of 
38 C.F.R. § 4.7, and the benefit of the doubt rule of 
38 U.S.C.A. § 5107(b), have been applied in her favor.





B.  Left ear hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2006).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2006).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I subject to the provisions of 38 C.F.R. § 3.383.  
38 C.F.R. § 4.85(f) (2006).

Compensation is payable for the combinations of service-
connected and nonservice-connected hearing loss if the 
service-connected ear is 10 percent or more disabling and 
hearing impairment as a result of nonservice-connected 
disability meets the provisions of 38 C.F.R. § 3.385 in the 
other ear.  38 C.F.R. § 3.383(a)(3) (2006).

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2006).

VA audiology examination in July 2002 showed left ear 
puretone thresholds of 15, 5, 5 and 15 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  Her non-service 
connected right ear showed puretone thresholds of 10, 0, 0, 5 
and 5 at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
The veteran had speech discrimination scores of 100 percent 
bilaterally.

VA audiology examination in August 2004 showed left ear 
puretone thresholds of 20, 25, 35 and 35 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  Her non-service 
connected right ear showed puretone thresholds of 15. 15, 10, 
25 and 25 at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The veteran had speech discrimination scores 
of 96 percent bilaterally.

The findings from the August 2004 VA audiology examination 
showed an average left ear puretone threshold of 29 decibels 
with a speech recognition score of 96 percent.  When applied 
to the rating criteria, the veteran exhibits Level I hearing 
in her service-connected left ear.  Her previous examination 
in July 2002 showed greater hearing acuity.  The nonservice-
connected right ear reflects no hearing loss disability under 
38 C.F.R. § 3.385 at either examination.  As such, the 
nonservice- connected right ear must be assigned Level I 
hearing for rating purposes.  38 C.F.R. §§ 3.383(a), 4.85(f) 
(2006).  The Rating Schedule reflects that the noncompensable 
rating is the maximum rating assignable under Table VII.  

Under the circumstances, and absent demonstrated clinical 
evidence of a more severe hearing loss, the noncompensable 
evaluation currently in effect for the veteran's service-
connected left ear hearing loss is the maximum allowable 
rating assignable.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

In reaching the conclusion above, the Board has considered 
the veteran's descriptions of her hearing loss disability as 
both competent and credible, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.   See 
Lendenmann, 3 Vet. App. at 349.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is 




not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


C.  Extraschedular consideration

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  The RO found that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  The record shows that the veteran has not been 
hospitalized for treatment of her bilateral pes planus or 
left ear hearing loss.  In August 2004, she reported two lost 
days at work due to her pes planus.  Her 30 percent rating 
contemplates loss of working time from exacerbations of 
illnesses proportionate to the severity of her disability.  
38 C.F.R. § 4.1 (2006).  The record does not show that she 
has any pes planus and/or left ear symptoms outside of the 
rating criteria for which she is not being compensated.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their 



residual conditions in civilian occupations.  Absent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

The claim for a 30 percent rating, and no higher, for 
bilateral pes planus is granted, subject to controlling 
regulations applicable to the provision of monetary benefits.

The claim for an increased (compensable) rating for left ear 
hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


